DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
1.	Applicants’ amendment filed December 17, 2020 is acknowledged and has been entered.  Claims 3, 4, 8-12. 14-17, 20-34, 40-44, 4649, and 51-57 have been canceled.  Claims 1, 2, 13, 35 and 45 have been amended.   Claims 1, 2, 5-7, 13, 18, 19, 35-39, 45, 50 and 58 are now pending in the instant application.    

2.	 Applicant's election with traverse of Group I, claims 1, 2, 5-7, 13, 18, 19, 35-39, 45, 50 and 58 in the reply filed on December 17, 2020 is acknowledged.  The traversal is on the ground(s) that “Applicant respectfully traverses the Restriction Requirement on the basis that examination of all of the claims does not present a serious burden. Applicant respectfully notes that the claims of Groups 1 and 2 are directed to a product and methods of using the product, sharing a common classification (“A61K 38/4893”). As such, examining all claims would not represent a serious burden. According to the MPEP, if the search and examination of all the claims in an application can be made without serious burden, the examiner must examine them on the merits, even though they include claims to independent or distinct inventions.   See MPEP 803 (emphasis added). Accordingly, even allowing for the sake of this response that the Groups are independent or distinct inventions, Applicant respectfully asserts that the Examiner must examine them on the merits because examination can be made without serious burden, as directed by 
This is not found persuasive.   It is noted that the instant application is a 371 case and the restriction was based on a Lack of Unity (35 U.S.C. 121 and 372), not US Restriction practice.   The claimed invention does not make a contribution over the prior art in view of Reugg et al (PGPB:2011/0268765) in view of Revance Therapeutics Inc. (from 10-K Annual Report [online] 04 March 2015; see Restriction Requirement mailed June 20, 2019).  The restriction Groups have acquired a separate status in the art as a separate subject for inventive effect and require independent searches.  The search for each of the above inventions is not co-extensive particularly with regard to the literature search.  A reference which would anticipate the invention of one group would not necessarily anticipate or make obvious any of the other groups.  Moreover, as to the question of burden of search, classification of subject matter is merely one indication of the burdensome nature of the search involved.  The literature search, particularly relevant in this art, is not co-extensive and is much more important in evaluating the burden of search.  Burden in examining materially different groups having materially different issues also exist.  
The requirement is still deemed proper and is therefore made FINAL.

3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 

4.	Claims 1, 13, 18, 35-39, 45, 50 and 58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, 8-10, 12-17, 25 and 34 of copending Application No. 2020/0179498 (16/614,773). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a method of administering botulinum toxin to achieve an extended duration therapeutic or cosmetic effect in an individual, the method comprising: 
administering by injection a first treatment dose of a sterile injectable composition into an area of the individual in need of treatment to achieve the therapeutic or cosmetic effect following a first treatment with the composition; wherein the composition comprises a pharmaceutically acceptable diluent suitable for injection; and a botulinum toxin component selected from the group consisting of a botulinum toxin, a botulinum toxin complex, or a reduced botulinum toxin complex; and a positively charged carrier component comprising a positively charged polylysine backbone having covalently attached thereto one or more positively charged efficiency groups having an amino acid sequence of (gly)p-RGRDDRRQRRR-(gly)q (SEQ ID NO: 1), (gly)p-YGRKKRRQRRR-(gly)q (SEQ ID NO: 2), or (gly)p-RKKRRQRRR-(gly)q (SEQ ID NO: 3), wherein the subscripts p and q are each independently an integer of from 0 to 20; wherein the botulinum toxin component is administered to the individual in a treatment dose of 20 U to 60 U; wherein the positively charged carrier is non-covalently associated with the botulinum toxin component; and wherein the first treatment dose of the composition administered by 
The co-pending (16/614773) claims are directed to a method of administering botulinum toxin to achieve an extended duration therapeutic effect in an individual with cervical dystonia, the method comprising: administering by injection a first treatment dose of a sterile injectable composition into one or more of the muscles causing the cervical dystonia in the individual in need of treatment to achieve the therapeutic effect following a first treatment with the composition; wherein the composition comprises a pharmaceutically acceptable diluent suitable for injection; and a botulinum toxin component selected from the group consisting of a botulinum toxin, a botulinum toxin complex, or a reduced botulinum toxin complex; and a positively charged carrier component comprising a positively charged polylysine backbone having covalently attached thereto one or more positively charged efficiency groups having an amino acid sequence of (gly)p-RGRDDRRQRRR-(gly)q (SEQ ID NO: 1), (gly)p-YGRKKRRQRRR-(gly)q (SEQ ID NO: 2), or (gly)p-RKKRRQRRR-(gly)q (SEQ ID NO: 3), wherein the subscripts p and q are each independently an integer of from 0 to 20; wherein the total treatment dose of botulinum toxin component administered to the individual is 100 U to 450 U; wherein the positively charged carrier is non-covalently associated with the botulinum toxin component; and wherein the first treatment dose of the composition administered by injection to the individual achieves the extended duration therapeutic or cosmetic effect having at least about a 24 week duration of effect, optionally, before a second or subsequent 

The instant specification specifically discloses treating cervical dystonia (see paragraph [0008]) and claims 18 and 50 recite dystonia.      While the treatment doses are different as claimed, it would be obvious to one of skill in the art and well within routine parameters to make the necessary changes to increase and/or decrease the desired amount. The two methods are obvious over the other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 1, 2, 5-7, 13, 18, 19, 35-39, 45, 50 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Reugg et al (PGPB2011/0268765; 9956435) in view of Revance Therapeutics, Inc (from 10-K Annual Report [online] 04 March 2015). 
Reugg et al teaches a method of administering botulinum toxin to achieve an extended duration therapeutic or cosmetic effect in an individual (a method of administering botulinum toxin to achieve a sustained release (extended duration therapeutic) or cosmetic effect in an individual (abstract; paras [0014], [0046]; claim 1).  The method comprises administering by injection a first treatment dose of a sterile injectable composition into an area of the individual in need of treatment to achieve the therapeutic or cosmetic effect following a first treatment with the
composition (abstract; paras [0045], [0047], [0048]; claim 1).  The composition comprises a pharmaceutically acceptable diluent suitable for injection (para [0044]), and a botulinum toxin component selected from 
component (para [0020]; claim 1) comprising a positively charged polylysine backbone (paras [0037]-[0039]; claims 1, 4) having covalently attached thereto one or more positively charged efficiency groups (having covalently attached to the lysine sidechain amino groups (covalently attached) one or more positively charged efficiency groups (para [0039]) having an amino acid sequence of (gly)p-RGRDDRRQRRR-(gly)q (para [0037]; claim 5), (gly)p-YGRKKRRQRRR-(gly)q (para [0037]; claim 5) or (gly)p-RKKRRQRRR-(gly)q (para [0037]; claim 5), wherein the subscripts p and q are each independently an integer of from 0 to 20 (para [0037]; claim 5); wherein the botulinum toxin component is administered to the individual in a treatment dose of 20 U to 60 U (para [0050]) and wherein the positively charged carrier is non-covalently associated with the botulinum toxin component (claim 1). The first treatment dose of the composition administered by injection to the individual achieves the extended duration therapeutic or cosmetic effect (figure 1; para [0059]), optionally, before a second or subsequent treatment dose is administered (figure 1; paras [0048], [0059]).  “This invention provides novel injectable compositions comprising botulinum toxin that may be administered to a subject for various therapeutic, aesthetic and/or cosmetic purposes. The injectable compositions contemplated by the invention exhibit one or more advantages over conventional botulinum toxin formulations, including reduced antigenicity, a reduced tendency to undergo unwanted localized diffusion following injection, increased duration of clinical efficacy or enhanced potency relative, faster onset of clinical efficacy, and/or improved 
However, Revance teaches wherein a treatment dose of a botulinum toxin composition achieves an extended duration therapeutic or cosmetic effect having at least about a 6 month to about a 10 month duration of effect in the individual administered said formulation by injection (wherein said treatment dose of a botulinum toxin composition achieves an extended duration therapeutic or cosmetic effect having at least about a 8 month to about a 10 month duration of effect in the individual administered said formulation by injection; page 11, third paragraph), it would have been obvious to one of ordinary skill In the art at the time of the invention to have modified the disclosure of Reugg, for including wherein said treatment dose of the composition achieves the extended duration therapeutic or cosmetic effect having at least about a 6 month to about a 10 month duration of effect in the individual administered said formulation by injection, as previously taught by Revance, in order to provide a longer lasting injectable botulinum toxin formulation for effectively reducing wrinkles and fine lines in a subject in need thereof.  Revance teaches wherein the composition reduces glabellar lines in the face of the individual (page 10, paragraphs 3 and 4) and Reugg teaches the composition comprising botulinum toxin of serotype A (see Reugg et al paragraphs [0025], [0057]).  Reugg teaches a composition comprising botulinum toxin In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).   The claimed invention is prima facie obvious in view of the combined teachings absent any convincing evidence to the contrary.

7.	Claims 35-39, 45, 50 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Reugg et al (PGPB2011/0268765; 9956435) in view of Mauer (PGPB2002/0028765).
Reugg et al teaches a method of administering botulinum toxin to achieve an extended duration therapeutic or cosmetic effect in an individual (a method of administering botulinum toxin to achieve a sustained release (extended duration therapeutic) or cosmetic effect in an individual (abstract; paras [0014], [0046]; claim 1).  The method comprises administering by injection a first treatment dose of a sterile injectable 
composition (abstract; paras [0045], [0047], [0048]; claim 1).  The composition comprises a pharmaceutically acceptable diluent suitable for injection (para [0044]), and a botulinum toxin component selected from the group consisting of a botulinum toxin (abstract; para [0020]; claim 1), a botulinum toxin complex (para [0020]; claim 1), or a reduced botulinum toxin complex (para [0020]; claim 1), and a positively charged carrier
component (para [0020]; claim 1) comprising a positively charged polylysine backbone (paras [0037]-[0039]; claims 1, 4) having covalently attached thereto one or more positively charged efficiency groups (having covalently attached to the lysine sidechain amino groups (covalently attached) one or more positively charged efficiency groups (para [0039]) having an amino acid sequence of (gly)p-RGRDDRRQRRR-(gly)q (para [0037]; claim 5), (gly)p-YGRKKRRQRRR-(gly)q (para [0037]; claim 5) or (gly)p-RKKRRQRRR-(gly)q (para [0037]; claim 5), wherein the subscripts p and q are each independently an integer of from 0 to 20 (para [0037]; claim 5); wherein the botulinum toxin component is administered to the individual in a treatment dose of 20 U to 60 U (para [0050]) and wherein the positively charged carrier is non-covalently associated with the botulinum toxin component (claim 1). The first treatment dose of the composition administered by injection to the individual achieves the extended duration therapeutic or cosmetic effect (figure 1; para [0059]), optionally, before a second or subsequent treatment dose is administered (figure 1; paras [0048], [0059]).  “This invention provides novel injectable compositions comprising botulinum toxin that may be administered to a subject for various therapeutic, aesthetic and/or cosmetic purposes. The 
	However, Maurer teaches wherein the initial treatment dose of the composition administered by injection to the individual provides a therapeutic or cosmetic duration of effect lasting through at feast about 10 months (wherein the initial treatment dose of the composition administered by injection to the individual provides a therapeutic or In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). The claimed invention is prima facie obvious in view of the combined teachings absent any convincing evidence to the contrary.
8.	No claim are allowed.

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITA M MINNIFIELD whose telephone number is (571)272-0860.  The examiner can normally be reached on 9-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have 


NITA M. MINNIFIELD
Primary Examiner
Art Unit 1645



/Nita M. Minnifield/Primary Examiner, Art Unit 1645